   Case 1:15-cv-07433-LAP Document 1213-1 Filed 02/12/21 Page 1 of 10

                                       Exhibit A
       Plaintiff’s Position on Docket Entries 345, 356, 362, 370, 422, 468 & 640

      Docket Entry                                    Plaintiff’s Position

345: Plaintiff’s Motion to
                             Unseal and redact only names and identifying information of Non-
 Compel Production of
                             Parties who have objected to unsealing or whose time to object to
   Documents Subject
                             unsealing has not yet expired.
 to Improper Objection
           344               Already public.
           346               Unseal in full. Note: Original parties agree.
          346-1              Unseal in full. Note: Original parties agree.
                             Unseal and redact only names and identifying information of Non-
          346-2              Parties who have objected to unsealing or whose time to object to
                             unsealing has not yet expired.
          346-3              Unseal in full. Note: Original parties agree.
          346-4              Unsealed by Second Circuit. Note: Original parties agree.
                             Unseal and redact only names and identifying information of Non-
          346-5              Parties who have objected to unsealing or whose time to object to
                             unsealing has not yet expired.
                             Unseal and redact only names and identifying information of Non-
           383               Parties who have objected to unsealing or whose time to object to
                             unsealing has not yet expired.
                             Unseal and redact only names and identifying information of Non-
           384               Parties who have objected to unsealing or whose time to object to
                             unsealing has not yet expired.
          384-1              Unsealed by Second Circuit. Note: Original parties agree.
                             Unseal and redact only names and identifying information of Non-
           385               Parties who have objected to unsealing or whose time to object to
                             unsealing has not yet expired.

           386               Unseal in full. Note: Original parties agree.

                             Unseal and redact only names and identifying information of Non-
                             Parties who have objected to unsealing or whose time to object to
                             unsealing has not yet expired. Note: The Original Parties sent the
           387
                             Non-Party deponent (Doe 91) notice of unsealing, the Non-Party
                             deponent requested excerpts, and the Non-Party deponent did not
                             object to unsealing within two weeks of receiving the excerpts.
                             Unseal and redact only names and identifying information of Non-
           397               Parties who have objected to unsealing or whose time to object to
                             unsealing has not yet expired.
                             Unseal and redact only names and identifying information of Non-
           398               Parties who have objected to unsealing or whose time to object to
                             unsealing has not yet expired.




                                               1
    Case 1:15-cv-07433-LAP Document 1213-1 Filed 02/12/21 Page 2 of 10

                                        Exhibit A
        Plaintiff’s Position on Docket Entries 345, 356, 362, 370, 422, 468 & 640
                              Unseal and redact only names and identifying information of Non-
          398-1               Parties who have objected to unsealing or whose time to object to
                              unsealing has not yet expired.
          398-2               Unseal in full.
          398-3               Unseal in full. Note: Original parties agree.
                              Unseal and redact only names and identifying information of Non-
                              Parties who have objected to unsealing or whose time to object to
                              unsealing has not yet expired. Note: The Original Parties sent the
          398-4
                              Non-Party deponent (Doe 1) notice of unsealing, the Non-Party
                              deponent requested excerpts, and the Non-Party deponent did not
                              object to unsealing within two weeks of receiving the excerpts.
                              Unseal and redact only names and identifying information of Non-
                              Parties who have objected to unsealing or whose time to object to
          398-5               unsealing has not yet expired. The Original Parties sent the Non-
                              Party deponent (Doe 7) notice of unsealing, and the Non-Party
                              deponent did not request excerpts.

 356: Plaintiff's Motion to
Direct Defendant to Answer    Adopt same ruling as DE 315 from second round of unsealing.
   Deposition Questions

           357                Adopt same ruling as DE 316 from second round of unsealing.
          357-1               Adopt same ruling as DE 316-1 from second round of unsealing.
          357-2               Adopt same ruling as DE 316-2 from second round of unsealing.
          357-3               Adopt same ruling as DE 316-3 from second round of unsealing.
          357-4               Adopt same ruling as DE 316-4 from second round of unsealing.
          357-5               Adopt same ruling as DE 316-5 from second round of unsealing.
          357-6               Adopt same ruling as DE 316-6 from second round of unsealing.
          357-7               Adopt same ruling as DE 316-7 from second round of unsealing.
          357-8               Adopt same ruling as DE 316-8 from second round of unsealing.
           367                Adopt same ruling as DE 316 from second round of unsealing.
          367-1               Adopt same ruling as DE 316-1 from second round of unsealing.
          367-2               Adopt same ruling as DE 316-2 from second round of unsealing.
          367-3               Adopt same ruling as DE 316-3 from second round of unsealing.
          367-4               Adopt same ruling as DE 316-4 from second round of unsealing.
          367-5               Adopt same ruling as DE 316-5 from second round of unsealing.
          367-6               Adopt same ruling as DE 316-6 from second round of unsealing.


                                                2
    Case 1:15-cv-07433-LAP Document 1213-1 Filed 02/12/21 Page 3 of 10

                                        Exhibit A
        Plaintiff’s Position on Docket Entries 345, 356, 362, 370, 422, 468 & 640

           367-7              Adopt same ruling as DE 316-7 from second round of unsealing.
           367-8              Adopt same ruling as DE 316-8 from second round of unsealing.
           368                Ruled on in second round of unsealing.
           369                Ruled on in second round of unsealing.
           369-1              Ruled on in second round of unsealing.
           369-2              Ruled on in second round of unsealing.
           369-3              Ruled on in second round of unsealing.
           369-4              Ruled on in second round of unsealing.
           369-5              Ruled on in second round of unsealing.
           369-6              Ruled on in second round of unsealing.
           369-7              Ruled on in second round of unsealing.
           369-8              Ruled on in second round of unsealing.
           369-9              Ruled on in second round of unsealing.
          369-10              Ruled on in second round of unsealing.
          369-11              Ruled on in second round of unsealing.
          369-12              Ruled on in second round of unsealing.
          369-13              Ruled on in second round of unsealing.
          369-14              Ruled on in second round of unsealing.
          369-15              Ruled on in second round of unsealing.
          369-16              Ruled on in second round of unsealing.
362: Alan Dershowitz Motion
   to Intervene or Modify     Already public.
          Protective
            Order             Unseal and redact only names and identifying information of Non-
             363              Parties who have objected to unsealing or whose time to object to
                              unsealing has not yet expired.
           363-1              Unseal with Second Circuit redactions.
           363-2              Unseal with Second Circuit redactions.
                              Unseal and redact only names and identifying information of Non-
                              Parties who have objected to unsealing or whose time to object to
           363-7
                              unsealing has not yet expired. Unseal portions released by Second
                              Circuit.




                                                3
Case 1:15-cv-07433-LAP Document 1213-1 Filed 02/12/21 Page 4 of 10

                                   Exhibit A
   Plaintiff’s Position on Docket Entries 345, 356, 362, 370, 422, 468 & 640
                        Unseal and redact only names and identifying information of Non-
    363-13              Parties who have objected to unsealing or whose time to object to
                        unsealing has not yet expired.
                        Unseal and redact only names and identifying information of Non-
      364               Parties who have objected to unsealing or whose time to object to
                        unsealing has not yet expired.
                        Unseal and redact only names and identifying information of Non-
      382               Parties who have objected to unsealing or whose time to object to
                        unsealing has not yet expired.
                        Unseal and redact only names and identifying information of Non-
      406               Parties who have objected to unsealing or whose time to object to
                        unsealing has not yet expired.
                        Unseal and redact only names and identifying information of Non-
      407               Parties who have objected to unsealing or whose time to object to
                        unsealing has not yet expired.
     407-1              Unseal in full.
     407-2              Unsealed by Second Circuit. Note: Original parties agree.
     407-3              Unseal in full.
                        Unseal and redact only names and identifying information of Non-
     407-4              Parties who have objected to unsealing or whose time to object to
                        unsealing has not yet expired.
     407-5              Unseal in full.

                        Unseal and redact only names and identifying information of Non-
                        Parties who have objected to unsealing or whose time to object to
                        unsealing has not yet expired. Note: The Original Parties sent the
     407-6              Non-Party deponent (Doe 1) notice of unsealing, the Non-Party
                        deponent requested excerpts, and the Non-Party deponent did not
                        object to unsealing within two weeks of receiving the excerpts.
                        Portion released by Second Circuit.

     407-7              Unseal in full.
                        Unseal and redact only names and identifying information of Non-
     407-8              Parties who have objected to unsealing or whose time to object to
                        unsealing has not yet expired. Note: Doe is deceased.
                        Unseal and redact only names and identifying information of Non-
                        Parties who have objected to unsealing or whose time to object to
     407-9              unsealing has not yet expired. The Original Parties sent the Non-
                        Party deponents (Does 99, 122, & 136) notice of unsealing, and the
                        Non-Party deponents did not request excerpts.

                        Unseal article. For deposition, unseal and redact only names and
                        identifying information of Non-Parties who have objected to
    407-10              unsealing or whose time to object to unsealing has not yet expired.
                        Note: The deponent is not on the Non-Party notification list because
                        he is a law enforcement officer.


                                          4
Case 1:15-cv-07433-LAP Document 1213-1 Filed 02/12/21 Page 5 of 10

                                   Exhibit A
   Plaintiff’s Position on Docket Entries 345, 356, 362, 370, 422, 468 & 640

    407-11              Unseal in full.
    407-12              Unseal in full.
    407-13              Unseal in full. Note: Original parties agree.
                        Unseal and redact only names and identifying information of Non-
    407-14              Parties who have objected to unsealing or whose time to object to
                        unsealing has not yet expired.
    407-15              Unseal in full.
                        Unseal and redact only names and identifying information of Non-
    407-16              Parties who have objected to unsealing or whose time to object to
                        unsealing has not yet expired.
                        Unseal and redact only names and identifying information of Non-
    407-17              Parties who have objected to unsealing or whose time to object to
                        unsealing has not yet expired.
                        Unseal and redact only names and identifying information of Non-
    407-18              Parties who have objected to unsealing or whose time to object to
                        unsealing has not yet expired.
    407-19              Publicly available at DE 136.
    407-20              Unseal in full.
    407-21              Unseal in full.
    407-22              Unseal in full.
    407-23              Unseal in full.
                        Unseal and redact only names and identifying information of Non-
      408               Parties who have objected to unsealing or whose time to object to
                        unsealing has not yet expired.
                        Unseal and redact only names and identifying information of Non-
     408-1              Parties who have objected to unsealing or whose time to object to
                        unsealing has not yet expired.
                        Unseal and redact only names and identifying information of Non-
     408-2              Parties who have objected to unsealing or whose time to object to
                        unsealing has not yet expired.
                        Unseal and redact only names and identifying information of Non-
     408-3              Parties who have objected to unsealing or whose time to object to
                        unsealing has not yet expired.
                        Unseal and redact only names and identifying information of Non-
     408-4              Parties who have objected to unsealing or whose time to object to
                        unsealing has not yet expired.
                        Unseal and redact only names and identifying information of Non-
      435               Parties who have objected to unsealing or whose time to object to
                        unsealing has not yet expired.
     435-1              Already public.
     435-2              Already public.


                                          5
    Case 1:15-cv-07433-LAP Document 1213-1 Filed 02/12/21 Page 6 of 10

                                        Exhibit A
        Plaintiff’s Position on Docket Entries 345, 356, 362, 370, 422, 468 & 640

          435-3               Already public.
          435-4               Already public.
          435-5               Already public.
          435-6               Already public.
          435-7               Already public.
          435-8               Already public.
          435-9               Already public.
          435-10              Already public.
                              Unseal and redact only names and identifying information of Non-
           436                Parties who have objected to unsealing or whose time to object to
                              unsealing has not yet expired.
           444                Already public.
           447                Unseal in full.
370: Defendant's Motion for   Unseal and redact only names and identifying information of Non-
Protective Order regarding    Parties who have objected to unsealing or whose time to object to
   Financial Information      unsealing has not yet expired.
           371                Unseal in full.
                              Unseal and redact only names and identifying information of Non-
          371-3               Parties who have objected to unsealing or whose time to object to
                              unsealing has not yet expired.
                              Unseal and redact only names and identifying information of Non-
           388                Parties who have objected to unsealing or whose time to object to
                              unsealing has not yet expired.
                              Unseal and redact only names and identifying information of Non-
           389                Parties who have objected to unsealing or whose time to object to
                              unsealing has not yet expired.

                              Unseal and redact only names and identifying information of Non-
                              Parties who have objected to unsealing or whose time to object to
          389-1               unsealing has not yet expired. Note: The Original Parties sent the
                              Non-Party deponent (Doe 160) excerpts, and the Non-Party
                              deponent did not submit an objection.

          389-2               Keep sealed pending resolution of Doe 151's objection.




                                                6
   Case 1:15-cv-07433-LAP Document 1213-1 Filed 02/12/21 Page 7 of 10

                                       Exhibit A
       Plaintiff’s Position on Docket Entries 345, 356, 362, 370, 422, 468 & 640

                             Unseal and redact only names and identifying information of Non-
                             Parties who have objected to unsealing or whose time to object to
                             unsealing has not yet expired. Note: The Original Parties sent the
          389-3              Non-Party deponent (Doe 1) notice of unsealing, the Non-Party
                             deponent requested excerpts, and the Non-Party deponent did not
                             object to unsealing within two weeks of receiving the excerpts. The
                             Second Circuit released this material.
                             Unseal and redact only names and identifying information of Non-
                             Parties who have objected to unsealing or whose time to object to
                             unsealing has not yet expired. Note: The Original Parties sent the
          389-4
                             Non-Party deponent (Doe 67) notice of unsealing, and the Non-Party
                             deponent did not request excerpts. The Second Circuit released this
                             material.
                             Unseal and redact only names and identifying information of Non-
                             Parties who have objected to unsealing or whose time to object to
          389-5              unsealing has not yet expired. Note: The deponent is not on the
                             Non-Party notification list because he is a law enforcement officer.
                             The Second Circuit released this material.
          389-6              Unsealed by Second Circuit. Note: Original parties agree.
                             This deposition transcript was unsealed on October 22, 2020, DE
                             1137-13. This document should be redacted in the same way as DE
          389-7
                             1137-13, but the redactions of the names of Non-Parties whose time
                             to object has expired should be removed.
          389-8              Unseal in full.
                             Unseal and redact only names and identifying information of Non-
          389-9              Parties who have objected to unsealing or whose time to object to
                             unsealing has not yet expired.
                             Unseal and redact only names and identifying information of Non-
           404               Parties who have objected to unsealing or whose time to object to
                             unsealing has not yet expired.
           405               Unseal in full. Note: Original parties agree.
                             Unseal and redact only names and identifying information of Non-
                             Parties who have objected to unsealing or whose time to object to
          405-1
                             unsealing has not yet expired. Redact phone numbers and email
                             addresses.
422: Defendant's Motion to
    Compel Settlement        Already public.
        Agreement
           423               Already public.
                             Unseal and redact only names and identifying information of Non-
                             Parties who have objected to unsealing or whose time to object to
          423-1              unsealing has not yet expired. Additionally, redact all phone
                             numbers, email addresses, and personal addresses.


                                               7
     Case 1:15-cv-07433-LAP Document 1213-1 Filed 02/12/21 Page 8 of 10

                                         Exhibit A
         Plaintiff’s Position on Docket Entries 345, 356, 362, 370, 422, 468 & 640

           423-2               Unseal in full. Note: Original parties agree.
           423-3               Already public.
                               Unseal and redact only names and identifying information of Non-
                               Parties who have objected to unsealing or whose time to object to
           423-4
                               unsealing has not yet expired. Additionally, redact all phone
                               numbers, email addresses, and personal addresses.
            437                Already public.
   468: Motion to Compel
Ghislaine Maxwell to Produce   Unseal and redact only names and identifying information of Non-
Data from Undisclosed Email    Parties who have objected to unsealing or whose time to object to
 Account and for an Adverse    unsealing has not yet expired.
    Inference Instruction
                               Unseal and redact only names and identifying information of Non-
            469                Parties who have objected to unsealing or whose time to object to
                               unsealing has not yet expired.

                               Unseal and redact only names and identifying information of Non-
                               Parties who have objected to unsealing or whose time to object to
                               unsealing has not yet expired. Note: The Original Parties sent the
           469-1
                               Non-Party deponent (Doe 1) notice of unsealing, the Non-Party
                               deponent requested excerpts, and the Non-Party deponent did not
                               object to unsealing within two weeks of receiving the excerpts.

                               Unseal and redact only names and identifying information of Non-
                               Parties who have objected to unsealing or whose time to object to
           469-2               unsealing has not yet expired. The Original Parties sent the Non-
                               Party deponent (Doe 7) notice of unsealing, and the Non-Party
                               deponent did not request excerpts.
                               This deposition transcript was unsealed on October 22, 2020, DE
                               1137-13. This document should be redacted in the same way as DE
           469-3
                               1137-13, but the redactions of the names of Non-Parties whose time
                               to object has expired should be removed.
                               Unseal and redact only names and identifying information of Non-
            479                Parties who have objected to unsealing or whose time to object to
                               unsealing has not yet expired.
            480                Unseal in full. Note: Original parties agree.
           480-1               Unseal but redact email addresses.
           480-2               Unseal but redact email addresses.
                               This deposition transcript was unsealed on October 22, 2020, DE
                               1137-13. This document should be redacted in the same way as DE
           480-3
                               1137-13, but the redactions of the names of Non-Parties whose time
                               to object has expired should be removed.
           480-4               Unsealed by Second Circuit. Note: Original parties agree.



                                                 8
   Case 1:15-cv-07433-LAP Document 1213-1 Filed 02/12/21 Page 9 of 10

                                       Exhibit A
       Plaintiff’s Position on Docket Entries 345, 356, 362, 370, 422, 468 & 640
                             Unseal and redact only names and identifying information of Non-
           490               Parties who have objected to unsealing or whose time to object to
                             unsealing has not yet expired.
           491               Unseal in full. Note: Original parties agree.
          491-1              Already public.
          491-2              Unseal in full. Note: Original parties agree.
          491-3              Unseal but redact email addresses.
          491-4              Unseal but redact email addresses.
640: [Redacted] Motion for
                             Keep sealed pending resolution of Doe 147’s objections.
     Protective Order
           641               Keep sealed pending resolution of Doe 147’s objections.
          641-1              Keep sealed pending resolution of Doe 147’s objections.
          641-2              Keep sealed pending resolution of Doe 147’s objections.
           655               Keep sealed pending resolution of Doe 147’s objections.
           656               Keep sealed pending resolution of Doe 147’s objections.
          656-1              Keep sealed pending resolution of Doe 147’s objections.
          656-2              Keep sealed pending resolution of Doe 147’s objections.
          656-3              Keep sealed pending resolution of Doe 147’s objections.
          656-4              Keep sealed pending resolution of Doe 147’s objections.
          656-5              Keep sealed pending resolution of Doe 147’s objections.
          656-6              Keep sealed pending resolution of Doe 147’s objections.
          656-7              Keep sealed pending resolution of Doe 147’s objections.
          656-8              Keep sealed pending resolution of Doe 147’s objections.
          656-9              Keep sealed pending resolution of Doe 147’s objections.
           700               Keep sealed pending resolution of Doe 147’s objections.
           701               Keep sealed pending resolution of Doe 147’s objections.
          701-1              Keep sealed pending resolution of Doe 147’s objections.
          701-2              Keep sealed pending resolution of Doe 147’s objections.
           707               Keep sealed pending resolution of Doe 147’s objections.
           709               Keep sealed pending resolution of Doe 147’s objections.
           714               Keep sealed pending resolution of Doe 147’s objections.


                                               9
Case 1:15-cv-07433-LAP Document 1213-1 Filed 02/12/21 Page 10 of 10

                                   Exhibit A
   Plaintiff’s Position on Docket Entries 345, 356, 362, 370, 422, 468 & 640

      715               Keep sealed pending resolution of Doe 147’s objections.
     715-1              Keep sealed pending resolution of Doe 147’s objections.
     715-2              Keep sealed pending resolution of Doe 147’s objections.




                                       10
